UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantx Filed by a Party other than the Registrant¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only(as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 Media General, Inc. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Notice of 2014 Annual Meeting and Proxy Statement Thursday, April24, 2014 11:00 a.m. Bolling Haxall House 211 East Franklin Street Richmond, Virginia Media General, Inc. 333 East Franklin Street Richmond, Virginia 23219 (804) 887-5000 www.mediageneral.com J. Stewart Bryan III Chairman March 14, 2014 Dear Stockholder: I’m pleased to forward our 2014 Proxy Statement as I cordially invite you to attend Media General’s 2014 Annual Meeting on Thursday, April24, 2014. Our Annual Meeting will be held at the Bolling Haxall House, 211 East Franklin Street (the building immediately west of the Company’s headquarters), Richmond, Virginia. Parking will be available at the parking deck located on Third Street between East Grace and East Franklin Streets. Rodney A. Smolla, Carl S. Thigpen and Coleman Wortham III will be retiring from our Board at the Annual Meeting. Rod has served as a Director for the last eight years, Carl has served as a Director for the last four years, and Coley has served as a Director for the last 10 years. We particularly hope you will attend this year’s Annual Meeting to thank them personally for their service to our Company. We are pleased once again to be taking advantage of the Securities and Exchange Commission rule allowing Stockholders to receive proxy materials over the Internet. This environmentally responsible e-proxy process expedites receipt of our proxy materials and lowers costs for the Company. Whether or not you plan to be present at the Annual Meeting, we value your vote. Most Stockholders have a choice of voting over the Internet, by telephone, or by using a traditional proxy card. Please refer to your proxy card or the information forwarded by your bank, broker or other holder of record to see which options are available to you. However you choose to vote, please do so at your earliest convenience. Thank you for being a Media General Stockholder. I look forward to seeing you on April24. Yours sincerely, J. Stewart Bryan III NOTICE OF 2 To the Holders of Voting Common Stock of Media General, Inc. The 2014 Annual Meeting of Stockholders of Media General, Inc. will be held at the Bolling Haxall House, 211 East Franklin Street (the building immediately west of the Company’s headquarters), Richmond, Virginia, on Thursday, April24, 2014, at 11:00 a.m. for the following purposes: 1. To elect a Board of Directors; 2. To approve amendments to the 1995 Long-Term Incentive Plan; 3. To ratify the appointment of Deloitte & Touche LLP as the Company’s independent registered public accountants for the fiscal year ending December 31, 2014; 4. To hold an advisory vote on executive compensation; and 5. To act upon such other matters as properly may come before the meeting. Holders of the Company’s Voting Common Stock of record at the close of business on February 28, 2014, are entitled to notice of and to vote at the meeting. Stockholders are requested to vote by the Internet, by telephone or, for those who have received paper copies of the proxy card, by completing and returning the accompanying proxy card in the envelope provided, whether or not they expect to attend the meeting in person. Internet and telephone voting facilities will close at 11:59 p.m. E.S.T. on April23, 2014. A proxy may be revoked at any time before it is voted. By Order of the Board of Directors, A NDREW C. C
